  Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 1 of 15 PageID: 1



McCARTER & ENGLISH, LLP
Lanny S. Kurzweil, Esq.
Alison Morrissey, Esq.
Amanda Dumville, Esq.
Four Gateway Center
100 Mulberry St.
Newark, NJ 07102
Telephone: (973) 639-2044
Facsimile: (973) 297-3810
lkurzweil@mccarter.com
amorrissey@mccarter.com
adumville@mccarter.com
Attorneys for E.I. du Pont de Nemours
and Company, The Chemours Company, and
The Chemours Company FC, LLC
BALLARD SPAHR
Glenn A. Harris
David A. Haworth
210 Lake Drive East, Suite 200
Cherry Hill, NJ 08002-1163
harrisg@ballardspahr.com
haworthd@ballardspahr.com
Attorneys for E.I. du Pont de Nemours
and Company

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
NEW JERSEY DEPARTMENT OF                 )
ENVIRONMENTAL PROTECTION;                )
THE COMMISSIONER OF THE NEW              )   Case No.
JERSEY DEPARTMENT OF                     )
ENVIRONMENTAL PROTECTION; and            )
THE ADMINISTRATOR OF THE NEW             )
JERSEY SPILL COMPENSATION                )   NOTICE OF REMOVAL ON BEHALF
FUND,                                    )   OF E.I. DU PONT DE NEMOURS AND
                                         )   COMPANY
                     Plaintiffs,         )
                                         )
v.                                       )
                                         )
E.I. DU PONT DE NEMOURS AND              )
COMPANY; THE CHEMOURS                    )
COMPANY; THE CHEMOURS                    )
COMPANY FC, LLC; THE 3M                  )
COMPANY; AND “ABC                        )
CORPORATIONS” 1-10 (NAMES                )
FICTITIOUS),                             )
                                         )
                     Defendants.         )



ME1 30841161v.2
     Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 2 of 15 PageID: 2



TO:      THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF NEW JERSEY

         Defendant, E.I. du Pont de Nemours and Company (“DuPont”) hereby removes the

above-captioned case pursuant to 28 U.S.C. §1442 from the Superior Court of New Jersey, Law

Division, Salem County to the United States District Court for the District of New Jersey. The

grounds for removal are as follows:

I.       BACKGROUND

         1.       This suit involves claims against DuPont for acts that were taken under the

express authority and control of agencies and officers of the United States. It is thus removable

under 28 U.S.C. § 1442(a)(1).

         2.       On March 27, 2019, Plaintiffs, the New Jersey Department of Environmental

Protection, the Commissioner of the Department of Environmental Protection, and the

Administrator of the New Jersey Spill Compensation Fund (collectively “Plaintiffs”) filed a

Complaint in the Superior Court of New Jersey, Law Division, Salem County in a case captioned

as New Jersey Department of Environmental Protection, et. al. v. E.I. du Pont de Nemours and

Company, et. al., Case No. SLM-L-000057-19.

         3.       On May 31, 2019, Plaintiffs filed a First Amended Complaint against Defendants

DuPont, The Chemours Company, The Chemours Company FC, LLC, the 3M Company, and

“ABC Corporations” 1-10 (names fictitious). See a true and correct copy of the First Amended

Complaint attached hereto as Exhibit “A.”

         4.       Plaintiffs served DuPont with the First Amended Complaint on June 7, 2019.

DuPont was not served with the original Complaint at an earlier time.

         5.       In the First Amended Complaint, Plaintiffs claim, inter alia, that throughout

DuPont’s 125 years of operation of a plant located at 67 Canal Road and Route 130, in

                                                 2
ME1 30841161v.2
  Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 3 of 15 PageID: 3



Pennsville and Carneys Point Townships, Salem County (“Chambers Works” or the “Site”),

DuPont has produced, utilized, and discharged pollutants and other hazardous substances,

including semi-volatile organic compounds (“SVOCs”), volatile organic compounds (“VOCs”),

metals, pesticides, polychlorinated biphenyls (“PCBs”), and per- and polyfluoroalkl substances

(“PFAS”) into the environment. Exhibit “A”. Id. at 3, ¶ 2. (Emphasis added.)

          6.      The First Amended Complaint alleges that the Site is comprised of the former

Carneys Point Works, and the Chambers Works manufacturing area. Id. at 15-16, ¶ 56.

          7.      Plaintiffs aver that operations at the Site first began in approximately 1892 when

Carneys Point Works began manufacturing smokeless gunpowder, nitrocellulose, and other

products. Plaintiffs further allege that to manufacture these products, DuPont used various

materials including ether, amines, plasticizers, nitroglycerin salts, nitric acid and sulfuric acid;

and that operations at Carneys Point Works continued through 1979. Id. at 17, ¶ 63. (Emphasis

added.)

          8.      The First Amended Complaint also states that in or about 1917, DuPont began

manufacturing and producing dye and specialty chemicals at the Dye Works (n/k/a Chambers

Works) part of the Site.        These operations are alleged to have used numerous chemicals

including organic mercury, amino compounds, benzene, nitrobenzene, chlorobenzene, phenols,

acids, aniline, toluene, nitrotoluene, toluidine, sulfur, naphthalene, sodium hydroxide, sodium

hydrosulfide, aluminum chloride, aromatic hydrocarbons, chlorinated aromatics, polymers,

elastomers, methylamines, and ethyl chloride. Id. at 17, ¶ 64. (emphasis added)

          9.      Plaintiffs’ First Amended Complaint contends that the aforementioned historical

manufacturing processes and waste disposal practices at Chambers Works caused significant

soil, sediment, and groundwater contamination at the Site. Id. at 18, ¶ 71.


                                                  3
ME1 30841161v.2
  Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 4 of 15 PageID: 4



         10.      Throughout the World War II period, DuPont entered into numerous contracts

with the United States for the manufacturing of chemical compounds to be produced at

Chambers Works and to be used by the United States and its Allies to support the war effort.

         11.      These government contracts, as described below, compelled DuPont in some

circumstances to build additional manufacturing plants at Chambers Works, and to vastly

increase the volume of chemical compounds manufactured at Chambers Works. The

manufacture of these chemical compounds necessarily resulted in air and water discharges

inherently associated with DuPont’s manufacturing processes. Plaintiffs now claim that these

discharges must be remediated by DuPont and the other Defendants, and they also request

natural resource damages stemming from these emissions.

         12.      On April 23, 1942, DuPont entered into contract No. W-670-ORD-2210 with the

United States that required the production of 1,550,000 pounds of dinitrotoluene at a Chambers

Works plant.

         13.      Contract W-670-CRD-2210 mandated that DuPont produce dinitrotoluene in strict

accordance with United States Army specifications.

         14.      On November 17, 1942, DuPont entered into contract No. W-7412-Eng-2 with the

United States to erect a plant to be located at the Chambers Works Site. The new plant was

intended to produce 20,000 pounds of perfluoroheptane at the earliest possible date.

         15.      DuPont accepted the terms of the government’s contract No. W-7412-Eng-2 with

several conditions, including that the parties would agree on the correct specifications for the

production of perfluoroheptane. Because DuPont had no                 experience manufacturing

perfluoroheptane, nor any history of building a plant for the production of this chemical prior to




                                                4
ME1 30841161v.2
  Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 5 of 15 PageID: 5



doing so at the government’s behest, any failure to perform the government’s work successfully

would not subject DuPont to liability nor prejudice it’s right to be paid.

         16.      Thereafter, the United States Army Corps of Engineers (“Corps of Engineers”)

authorized DuPont, by Letter Contract W-7412-Eng-6, to construct and operate a large-scale

plant at Chambers Works for the manufacture of perfluoroxylene and fluorolube. DuPont was

requested to furnish labor, material, tools, machinery, equipment, facilities, and supplies not

furnished by the United States to complete this project.           DuPont was instructed by the

government to do everything necessary for the construction of a plant to produce 3550 pounds of

perfluoroxylene per day and 215 pounds of fluorolube per day. The plant would be owned by

the government and located on DuPont’s land at Chambers Works, which would be leased or

licensed to the government for the period of the contract. The plant was to be in operation no

later than September 1, 1943.

         17.      A formal contract, memorializing the terms of Letter Contract W-7412-Eng-6

between DuPont and the United States was executed on June 1, 1944.

         18.      On November 20, 1942, the Corps of Engineers, by Letter Contract W-7412-Eng-

3, placed an order with DuPont to furnish, in the shortest possible time, all labor, material and

equipment to construct plants at Chambers Works for the: (1) manufacture of uranium dioxide;

(2) the conversion of uranium dioxide to uranium tetrafluoride; and (3) the conversion of

uranium tetrafluoride to metallic uranium.

         19.      Full-scale operation of the above plants was ordered by the government to be

complete by May 25, 1943.

         20.      Because DuPont had no experience in the design, construction or operation of

plants of this nature, except for the production of uranium tetrafluoride, the terms of Letter


                                                  5
ME1 30841161v.2
  Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 6 of 15 PageID: 6



Contract W-7412-Eng-3 protected DuPont’s right to be paid by the government and shielded

them from liability in the event that a goal outlined in the Letter Contract was not fulfilled.

         21.      A formal contract between DuPont and the United States government,

memorializing the terms of Letter Contract W-7412-Eng-3, was executed on May 10, 1944.

         22.      DuPont and the United States government thereafter entered into Letter contract

No. W-7412-Eng-22. This contract called for the erection of a Recovery Plant at Chambers

Works to convert tetracal slag and dross and tetramag slag and dross, which would be supplied to

DuPont by the government, into a satisfactory feed material to manufacture uranium dioxide as

authorized by Letter Contract W-7412-Eng-3.

         23.      The Recovery Plant was to have an estimated capacity to produce feed material in

sufficient quantity so that DuPont could operate the uranium dioxide plant at a capacity to

produce 47 tons of uranium dioxide per month.

         24.      For the purposes of housing production equipment to be used to manufacture

uranium dioxide, DuPont buildings at Chambers Works were to be rented by the government;

and temporary buildings constructed at Chambers Works were to be owned and paid for by the

government.

         25.      Letter Contract W-7412-Eng-22 mandated that the Recovery Plant be ready for

full scale operation not later than September 1, 1943.

         26.      The formal contract, as executed on May 10, 1944, provided for the conversion of

two types of slag and dross to peruranic acid as a feed material for the manufacture of uranium

dioxide. The plant at Chambers Works was designed to have a processing capacity of 130 tons

of slag and 14.5 tons of dross per month to produce 44.5 tons of peruranic acid.




                                                  6
ME1 30841161v.2
  Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 7 of 15 PageID: 7



         27.      Additionally, by Letter Contract W-7412-Eng-8, issued on December 31, 1942,

the Corps of Engineers requested that equipment be installed in buildings situated within

Chambers Works for the purpose of producing 300,000 pounds of redistilled anhydrous

hydrofluoric acid.

         28.      As further explained below, this case is properly removed to this Court pursuant

to 28 U.S.C. § 1442(a)(1) because Plaintiffs bring claims for or relating to actions that occurred

while DuPont was acting under a federal officer or agency.

II.      REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
         JURISDICTION PURSUANT TO 28 U.S.C. § 1442(a).

         29.      This Court has subject matter jurisdiction under 28 U.S.C. § 1442(a) because this

is a suit against a “person acting under [an] officer[] of the United States or of any agency

thereof . . . for or relating to an[] act under color of such office.”

         30.      “Unlike the general removal statute, the federal officer removal statute [Section

1442(a)] is to be ‘broadly construed’ in favor of a federal forum.” Papp v. Fore-Kast Sales Co.,

842 F.3d 805, 811 (3d Cir. 2016).

         31.      The case is removable pursuant to Section 1442(a) because “(1) [DuPont] is a

‘person’ within the meaning of the statute; (2) the plaintiffs’ claims are based upon [DuPont’s]

conduct ‘acting under’ the United States, its agencies, or its officers; (3) the plaintiffs’ claims

against [DuPont] are ‘for, or relating to’ an act under color of federal office; and (4) [DuPont]

raises a colorable federal defense to the plaintiff’s claims.” Papp, 842 F.3d at 812 (brackets

omitted).




                                                    7
ME1 30841161v.2
  Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 8 of 15 PageID: 8



         A.       DuPont is a “Person” Under 28 U.S.C. § 1442(a)

         32.      DuPont is a corporate entity, and corporations are “person[s]” pursuant to Section

1442(a)(1). Papp, 842 F.3d at 812 (for purposes of Section 1442(a), “a corporation[] is in legal

fact a person” (citing 1 U.S.C. § 1)).

         B.       Plaintiffs’ Claims Are Based on DuPont’s Conduct While “Acting
                  Under” the United States

         33.      The “acting under” requirement, like the federal removal statute overall, is to be

“liberally construe[d]” to cover actions that involve “an effort to assist, or to help carry out, the

federal supervisor’s duties or tasks.” Ruppel v. CBS Corp., 701 F.3d 1176, 1181 (7th Cir.

2012)(quoting Watson v. Philip Morris Cos., Inc., 551 U.S. 142 (2007)); see also Defender

Ass’n, 790 F.3d 457, 468 (2015).

         34.      Although the Supreme Court has not precisely determined “whether and when

particular circumstances may enable private contractors to invoke the statute,” it has noted with

approval that “lower courts have held that Government contractors fall within the terms of the

federal officer removal statute, at least when the relationship between the contractor and the

Government is an unusually close one involving detailed regulation, monitoring, or supervision.”

Watson at 153-154.

         35.      The classic case of government assistance as it relates to government contractors

is when “the private contractor acted under a federal officer or agency because the contractors

‘help[ed] the Government to produce an item that it need[ed].’” Defender Ass’n, 790 F.3d at

468 (quoting Watson, 551 U.S. at 153, 127 S.Ct. 2301). When “the federal government uses a

private corporation to achieve an end it would have otherwise used its own agents to complete,”

that contractor is “acting under” the authority of a federal officer. Ruppel, 701 F.3d at 1181; see

also Defender Ass’n, 790 F.3d at 468–70.

                                                   8
ME1 30841161v.2
  Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 9 of 15 PageID: 9



         36.      Here, DuPont was acting under the U.S. government when it performed pursuant

to government contracts including but not limited to, W-7412-Eng-2, W-7412-Eng-6, W-7412-

Eng-3, W-7412-Eng-22, W-7412-Eng-8, and 670-ORD-2210 (“Chambers Works Contracts”) to

produce chemicals including but not limited to perfluoroheptane, perfluoroxylene, fluorolube,

uranium dioxide, anhydrous hydrofluoric acid, and dinitrotoluene (“Chemical Compounds”) to

make ammunition and other products required by the government for the war effort.

         37.      DuPont was acting under the supervision of the United States government at

Chambers Works as the Chambers Works Contracts contain provisions which dictate the

government specifications that DuPont was required to follow in manufacturing each chemical

compound.

         38.      Moreover, DuPont’s contractual relationship with the government fits the classic

government assistance scenario as the Chambers Works Contracts required DuPont to work for

the government by producing Chemical Compounds that it needed to advance the war effort.

         39.      In fact, DuPont contracted with the government to manufacture products that

DuPont had never historically produced, including, but not limited to perfluorheptane, uranium

dioxide, and metallic uranium. Thus, DuPont’s sole purpose in manufacturing these chemicals

was due to government demand.

         40.      Thus, DuPont was acting under government supervision at Chambers Works in

manufacturing the Chemical Compounds as DuPont’s production was done pursuant to

government specifications, and DuPont was producing the Chemical Compounds to assist the

government with products that the United States government needed during a time of war.




                                                  9
ME1 30841161v.2
Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 10 of 15 PageID: 10



         C.       Plaintiffs’ Claims against DuPont Are “For, or Relating To” Acts under
                  Color of Federal Office

         41.      The next requirement, often referred to as the “nexus” or “causation” requirement,

demands that the alleged conduct have been undertaken “for or relating to” a federal office. To

meet this requirement, “it is sufficient for there to be a connection or association between the act

in question and the federal office.” Defender Ass’n, 790 F.3d at 471.

         42.      In the matter at bar, Plaintiffs allege that for the past 125 years, DuPont produced,

utilized, and discharged pollutants and other hazardous substances into the environment at

Chambers Works. Exhibit “A” at 3, ¶ 2.

         43.      As demonstrated by the Chambers Works Contracts, in the 1940s, DuPont was

producing and utilizing hazardous substances at Chambers Works as ordered by the U.S.

government.

         44.      Therefore, the “for or relating to” prong is satisfied because the production of

hazardous substances ordered by the government at Chambers Works makes up a significant

portion of Plaintiffs’ alleged harm.

         D.       DuPont Has A Colorable Federal Defense to Plaintiffs’ Claims

         45.      “At the removal stage,” DuPont need “only show” that a federal defense is

“legitimate and could reasonably be asserted, given the facts presented and the current law.”

Papp, 842 F.3d at 815 (brackets omitted).

         46.      DuPont is immune from Plaintiffs’ state tort claims1 based on the government

contractor defense as articulated in Boyle v. United Technologies Corp., 487 U.S. 500 (1988)

which stated that the “uniquely federal interest” of “getting the Government's work done”

requires that under certain circumstances, a private contractor must be protected from tort
1
 Plaintiffs’ Complaint alleges the following state tort claims against DuPont: Public Nuisance, Trespass,
Negligence, and Abnormally Dangerous Activity. Exhibit “A” at 85 – 101, ¶¶ 289 – 322.
                                                        10
ME1 30841161v.2
Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 11 of 15 PageID: 11



liability associated with its performance of a government procurement contract. Id. at 504–05.

The Boyle Court held that federal interests preempt state law duties and immunize defendants

when “(1) the United States approved reasonably precise specifications; (2) the equipment

conformed to those specifications; and (3) the supplier warned the United States about the

dangers in the use of the equipment that were known to the supplier but not to the United

States.” Id. at 512.

         47.      Given Plaintiffs’ allegations, namely, that DuPont is liable in tort due to its

production, utilization and discharge of hazardous materials over a 125 year period at Chambers

Works, and considering the Chambers Works Contracts requiring DuPont to produce hazardous

materials in the relevant timeframe, it is reasonable for DuPont to assert the government

contractor defense articulated in Boyle, supra. See New Jersey D.E.P. v. Exxon Mobil Corp.,

381 F.Supp.2d 398, 404 (2008) (finding that Defendant’s government contractor defense was

colorable where certain of its production activities during World War II were under the control

of the federal government).

III.     DUPONT SATISFIED THE PROCEDURAL REQUIREMENTS FOR
         REMOVAL.

         48.      DuPont files this Notice of Removal “together with a copy of all process,

pleadings, and orders served upon such defendant or defendants” during the state-court

proceedings as Exhibit “B.” See 28 U.S.C. § 1446(a).

         49.      This Court is the United States District Court for the district and division

embracing the place where the state court complaint was filed. As such, it is the appropriate

venue for removal. See 28 U.S.C. § 1446(a).

         50.      This Notice of Removal is timely as a named defendant’s time to remove is

triggered by [the] simultaneous service of the summons and complaint … not by mere receipt of

                                                 11
ME1 30841161v.2
Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 12 of 15 PageID: 12



the complaint unattended by any formal service. Murphy Bros., Inc. v. Michetti Pipe Stringing,

Inc., 119 S.Ct. 1322, 1324 (1999).

         51.      On June 7, 2019, Plaintiffs served DuPont with a Summons and First Amended

Complaint.

         52.      Thus, this Notice of Removal has been filed timely as, consistent with 28 U.S.C. §

1446(b), it has been “filed within 30 days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading.”

         53.      No previous application has been made for the relief requested herein.

         54.      Pursuant to 28 U.S.C. § 1446(d), DuPont will promptly serve written notice of

this Notice of Removal upon counsel for Plaintiffs and file a copy of this Notice of Removal

with the Clerk of the New Jersey Superior Court.

         55.      If there are any questions concerning this removal, DuPont respectfully requests

the opportunity to present briefing and oral argument in support of removal.

                                                       /s/ Lanny S. Kurzweil
                                                       Lanny S. Kurzweil
                                                       Alison Morrissey
                                                       Amanda Dumville
                                                       McCarter & English, LLP
                                                       Four Gateway Center
                                                       100 Mulberry St.
                                                       Newark, NJ 07102
                                                       Telephone: (973) 639-2044
                                                       Facsimile: (973) 297-3810
                                                       lkurzweil@mccarter.com
                                                       amorrissey@mccarter.com
                                                       adumville@mccarter.com
                                                       Attorneys for E.I. du Pont de Nemours
                                                       and Company, The Chemours Company,
                                                       and The Chemours Company FC, LLC




                                                  12
ME1 30841161v.2
Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 13 of 15 PageID: 13



                                          Glenn A. Harris
                                          David A. Haworth
                                          Ballard Spahr
                                          210 Lake Drive East, Suite 200
                                          Cherry Hill, NJ 08002-1163
                                          harrisg@ballardspahr.com
                                          haworthd@ballardspahr.com
                                          Attorneys for E.I. du Pont de Nemours
                                          and Company

Dated: July 5, 2019




                                     13
ME1 30841161v.2
Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 14 of 15 PageID: 14



                                    CERTIFICATE OF SERVICE

         I hereby certify that on this 5th day of July, 2019, I caused true and correct copies of the Notice of

Removal and exhibits, Civil Cover Sheet, the Notice to the Clerk of the Superior Court of the Filing of the

Notice of Removal, Rule 7.1 Corporate Disclosure Statements, and Statement of Filing and Service of

Removal to be served via electronic delivery and United States Postal Service Priority Mail upon the

following counsel:


         As to Plaintiffs:

                  Gwen Farley
                  STATE OF NEW JERSEY
                  Deputy Attorney General
                  Richard J. Hughes Justice Complex
                  25 Market Street; PO Box 093
                  Trenton, New Jersey 08625-0093
                  Gwen.farley@law.njoag.gov

                  Leonard Z. Kaufmann
                  Joseph A. Maurice
                  COHN LIFLAND PEARLMAN
                  HERRMANN & KNOPF LLP
                  Park 80 West – Plaza One
                  250 Pehle Avenue, Suite 401
                  Saddle Brook, New Jersey 07663
                  lkz@njlawfirm.com
                  jam@njlawfirm.com

                  William J. Jackson
                  John Gilmour
                  KELLEY DRYE & WARREN LLP
                  515 Post Oak Blvd. Suite 900
                  Houston, Texas 77027
                  bjackson@kelleydrye.com
                  jgilmour@kelleydrye.com

                  John K. Dema
                  Scott E. Kauff
                  LAW OFFICES OF JOHN K. DEMA, P.C.
                  1236 Strand Street, Suite 103
                  Christiansted, St. Croix
                  U.S. Virgin Islands 00820-5034
                  jdema@demalaw.com
                  skauff@demalaw.com


ME1 30867349v.1
Case 1:19-cv-14766-RMB-JS Document 1 Filed 07/05/19 Page 15 of 15 PageID: 15



         As to The 3M Company:

                  Donald J. Camerson, II
                  BRESSLER AMERY & ROSS
                  325 Columbia Turnpike
                  Suite 301
                  Florham Park, NJ 07932
                  djcamerson@bressler.com

                  Richard F. Bulger
                  MAYER BROWN LLP
                  71 South Wacker Drive
                  Chicago, IL 60606
                  rbulger@mayerbrown.com



                                                 _/s/ Lanny Kurzweil_
                                                      Lanny Kurzweil




ME1 30867349v.1
